Citation Nr: 1011758	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-04 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability other than PTSD, to include 
anxiety, depression, and panic disorder, including as 
secondary to a service-connected disability.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant & her husband


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1984 to July 1994 
and had additional U.S. Army Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, in which the RO essentially reopened 
the Veteran's previously denied claim of service connection 
for an acquired psychiatric disability other than PTSD, to 
include anxiety, depression, and panic disorder, including as 
secondary to a service-connected disability (which it 
characterized as anxiety and depression, including as 
secondary to a service-connected total abdominal 
hysterectomy), and denied this claim on the merits.  The RO 
also denied the Veteran's claim of service connection for 
PTSD.  A Board hearing was held at the RO in May 2009 before 
the undersigned, and a transcript of that proceeding is of 
record.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Court held that claims for service connection for 
PTSD also encompass claims for service connection for all 
psychiatric disabilities afflicting a Veteran based on a 
review of the medical evidence.  The medical evidence 
indicates that the Veteran has been diagnosed as having 
anxiety, depression, and panic disorder.  Thus, the claims 
are characterized more accurately as stated on the title page 
of this decision.

The Board also notes that, in an April 2003 rating decision, 
the RO denied the Veteran's claim of service connection for 
anxiety and depression as secondary to a service-connected 
total abdominal hysterectomy.  This decision was not appealed 
and became final.  The rating sheet from the April 2003 
rating decision indicates that this claim was considered 
under Diagnostic Code (DC) 9413-9434 (anxiety disorder-major 
depressive disorder).  The rating sheet from the currently 
appealed rating decision issued in January 2006 also 
evaluated this claim under the same DC.  Although the Veteran 
claimed in 2003 that her acquired psychiatric disability 
other than PTSD was the result of her service-connected total 
abdominal hysterectomy and now claims that it is the result 
of her service-connected vulva vestibulitis, her current 
claim must be treated as a claim to reopen because it is not 
a new claim but a claim for the same diagnosed disorder on a 
different theoretical basis.  Compare Ashford v. Brown, 10 
Vet. App. 120 (1997), with Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996), and Boggs v. Peake, 520 F.3d 1330, 1334-35 
(Fed. Cir. 2008).

The Board also observes that it does not have jurisdiction to 
consider a claim that has been adjudicated previously unless 
new and material evidence is presented.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue 
of whether new and material evidence has been received to 
reopen a claim of service connection for an acquired 
psychiatric disability other than PTSD, to include anxiety, 
depression, and panic disorder, including as secondary to a 
service-connected disability, is as stated on the title page 
of this decision.  Regardless of the RO's actions, the Board 
must make its own determination as to whether new and 
material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As will be explained below, new and material evidence has 
been received to reopen the Veteran's previously denied claim 
of service connection for an acquired psychiatric disability 
other than PTSD, to include anxiety, depression, and panic 
disorder, including as secondary to a service-connected 
disability.  This appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on her 
part.




FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO denied a service 
connection claim for an acquired psychiatric disability other 
than PTSD, to include anxiety, depression, and panic 
disorder, including as secondary to a service-connected 
disability (which it characterized as anxiety and depression, 
including as secondary to a service-connected total abdominal 
hysterectomy); this decision was not appealed and became 
final.

2.  New and material evidence has been received in support of 
the Veteran's application to reopen her previously denied 
service connection claim for an acquired psychiatric 
disability other than PTSD, to include anxiety, depression, 
and panic disorder, including as secondary to a service-
connected disability .


CONCLUSIONS OF LAW

1.  The April 2003 rating decision, which denied the 
Veteran's service connection claim for an acquired 
psychiatric disability other than PTSD, to include anxiety, 
depression, and panic disorder, including as secondary to a 
service-connected disability, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2009).

2.  Evidence received since the April 2003 RO decision in 
support of the claim of service connection for an acquired 
psychiatric disability other than PTSD, to include anxiety, 
depression, and panic disorder, including as secondary to a 
service-connected disability, is new and material; 
accordingly, this claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

In claims to reopen, VA must notify a claimant both of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

Here, a VCAA letter was sent to the Veteran in July 2005 that 
provided information as to what evidence was required to 
substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  This letter complied with Kent notice and was sent 
prior to the adverse decision in this appeal.  Moreover, a 
February 2007 letter informed the Veteran of what type of 
information and evidence was needed to establish a disability 
rating and effective date.  Accordingly, and because this 
claim is being reopened and remanded for additional 
development, no further development is required with respect 
to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records and service personnel records, as 
well as post-service reports of VA and private treatment.    

The Veteran's statements in support of the claims also are of 
record, including testimony provided at a May 2009 hearing 
held before the undersigned.  The Board has reviewed such 
statements carefully and concludes that no available 
outstanding evidence has been identified with respect to the 
claim adjudicated in this decision.  The Board also has 
perused the medical records for references to additional 
treatment reports not of record but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the claim adjudicated in this decision.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim adjudicated in this 
decision.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

New and Material Evidence

In April 2003, the RO denied the Veteran's claim of service 
connection for anxiety and depression, including as secondary 
to a service-connected total abdominal hysterectomy.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  The Veteran did not initiate a 
timely appeal of the April 2003 rating decision and it became 
final. 

The claim of service connection for an acquired psychiatric 
disability other than PTSD, to include anxiety, depression, 
and panic disorder, including as secondary to a service-
connected total abdominal hysterectomy may be reopened if new 
and material evidence is submitted.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  The Veteran filed an informal 
application to reopen the previously denied claim in a 
letter, which was date stamped as received by the RO on June 
21, 2005.  

As relevant to this appeal, new evidence means existing 
evidence not submitted previously to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2009).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

With respect to the Veteran's application to reopen a service 
connection claim for an acquired psychiatric disability other 
than PTSD, to include anxiety, depression, and panic 
disorder, including as secondary to a service-connected 
disability, the evidence before VA at the time of the prior 
final RO decision in April 2003 consisted of the Veteran's 
service treatment records, service personnel records, and 
post-service VA and private treatment records.  The RO 
determined that there was no medical evidence of any current 
acquired psychiatric disability (which it characterized as 
depression/anxiety).  The RO also determined that there was 
no evidence showing that the Veteran's claimed acquired 
psychiatric disability was related to a service-connected 
disability or had occurred during active service.  Thus, the 
claim was denied.

The newly submitted evidence received subsequent to the last 
final rating decision in April 2003 includes additional post-
service VA and private treatment records and the Veteran's 
lay statements and May 2009 hearing testimony.  The Veteran's 
newly submitted VA treatment records show that she has been 
diagnosed as having panic disorder with and without 
agoraphobia.  In February 2007, the Veteran submitted copies 
of private hospital records showing that she was hospitalized 
at a private facility between January 24, 2002, and 
February 8, 2002, for treatment of recurrent major 
depression.  At that time, it was noted that the Veteran 
apparently had attempted to overdose on medication due to 
"work-related issues."  The Veteran also testified in May 
2009 that she currently was on medication for treatment of 
depression and anxiety and was being treated for both of 
these disabilities by VA physicians.

With respect to the Veteran's application to reopen her 
previously denied service connection claim for an acquired 
psychiatric disability, to include anxiety, depression, and 
panic disorder, including as secondary to a service-connected 
disability, the Board notes that the evidence which was of 
record in April 2003 essentially failed to show that she was 
experiencing any current acquired psychiatric disability 
which could be attributed to active service or any incident 
of such service, including as secondary to a service-
connected disability.  The Veteran now has submitted evidence 
showing current acquired psychiatric disability.  As noted, 
the credibility of the newly submitted evidence is presumed.  
See Justus, 3 Vet. App. at 513.  This newly submitted 
evidence was not submitted previously to agency decision 
makers.  It also is not cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim of service connection for an acquired 
psychiatric disability, to include anxiety, depression, and 
panic disorder, including as secondary to a service-connected 
disability, and raises a reasonable possibility of 
substantiating this claim.  See 38 C.F.R. § 3.156(a) (2009).  
Accordingly, the claim of service connection for an acquired 
psychiatric disability, to include anxiety, depression, and 
panic disorder, including as secondary to a service-connected 
disability, is reopened.


ORDER

As new and material evidence has been received, the 
previously denied claim of service connection for an acquired 
psychiatric disability, to include anxiety, depression, and 
panic disorder, including as secondary to a service-connected 
disability, is reopened; to this extent only, the appeal is 
granted.


REMAND

As noted, the Veteran's previously denied claim of service 
connection for an acquired psychiatric disability, to include 
anxiety, depression, and panic disorder, including as 
secondary to a service-connected disability, is reopened.  
The Veteran also contends that her current PTSD is related to 
active service as a result of several alleged in-service 
personal assaults.  The Board finds that additional 
development is necessary before these claims may be 
adjudicated on the merits.

A review of the Veteran's newly submitted VA outpatient 
treatment records indicates that there are additional 
relevant outstanding private treatment reports that  have not 
been obtained by the RO.  Specifically, on VA outpatient 
treatment in April 2007, the Veteran reported that she was 
seeing a Dr. L. R., a private psychologist outside the VA 
system.  On VA outpatient treatment in June 2007, the Veteran 
stated that she "continues to see a psychologist in the 
community."  Finally, on VA outpatient treatment in August 
2007, the Veteran reported that she "continues to see a 
therapist outside VA."  VA clearly is on notice as to the 
existence of these additional potentially relevant 
outstanding private treatment records which have not been 
obtained by the RO.  Thus, it was error for the RO to certify 
this appeal to the Board in February 2009 without attempting 
to obtain these records.  On remand, the Board finds that the 
RO/AMC should attempt to obtain these records and schedule 
the Veteran for appropriate VA examinations to determine the 
current nature and severity of her PTSD and her acquired 
psychiatric disability other than PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and her service 
representative and ask them to identify 
all VA and non-VA clinicians who have 
treated her for PTSD and/or for an 
acquired psychiatric disability other than 
PTSD, to include anxiety, depression, and 
panic disorder, including as secondary to 
a service-connected disability, since 
active service.  Obtain all VA treatment 
records which have not been obtained 
already.  Once signed releases are 
received from the Veteran, obtain all 
private treatment records which have not 
been obtained already.  A copy of any 
response(s), to include a negative reply 
and any records obtained, should be 
included in the claims file and 
communicated to the Veteran.

2.  Contact the Veteran and again ask her 
to provide any additional information from 
which any of her claimed in-service 
stressors could be verified, to include 
lay statements from others who she might 
have told about her in-service personal 
assaults or those who may have otherwise 
noticed behavior changes in the Veteran.  
Also obtain her personnel records and 
evaluate whether there was any abrupt 
change in her job performance, request for 
a transfer, or other indications 
potentially suggestive of in-service 
personal assault.  

3.  If the Veteran provides information 
sufficient to make a stressor request to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC), then such request 
should be undertaken, and any negative 
results should be noted in the file and 
communicated to the Veteran.

4.  If no evidence is received that is 
sufficient to make a JSRRC request, then 
the RO should again consider whether, 
based on any lay evidence of behavior 
changes, or of personnel records showing 
abrupt performance changes or request for 
transfer, the incidence of in-service 
personal assault may be conceded.  If not, 
the RO should draft a memorandum on the 
insufficiency of the stressors.

5.  Schedule the Veteran for appropriate 
VA examination(s) to determine the nature, 
extent, and etiology of her PTSD and 
acquired psychiatric disability.  The 
claims file must be provided to the 
examiner(s) for review.  

Regarding PTSD, if any stressor has been 
confirmed through the JSRRC or conceded by 
the RO, then the examiner must accept as 
fact that a personal assault (or any other 
confirmed stressor) did in fact occur.  
Based on the results of the Veteran's 
physical examination and a review of the 
claims file, the examiner(s) should be 
asked to opine whether PTSD, if diagnosed, 
is related to active service or any 
incident of such service, to include in-
service personal trauma.  If PTSD is 
diagnosed, then the examiner(s) should 
identify the in-service personal trauma on 
which the diagnosis is based.  The 
examiner also should state whether the 
Veteran's PTSD involves any symptomatology 
separate and distinct from her claimed 
acquired psychiatric disability (if so, 
such symptoms should be identified).  A 
complete rationale should be provided for 
any opinion(s) expressed.  If any opinion 
cannot be provided without resorting to 
speculation, then the examiner should 
state this in the examination report and 
explain why such opinion cannot be 
provided.

Regarding an acquired psychiatric 
disability other than PTSD, the 
examiner(s) should be asked to opine 
whether an acquired psychiatric 
disability, if diagnosed, is related to 
active service or was caused or aggravated 
(permanently worsened) by a service-
connected disability.  The examiner(s) 
also is asked to opine whether the 
Veteran's acquired psychiatric disability 
involves any symptomatology separate and 
distinct from her claimed PTSD (if so, 
such manifestations should be identified).  
A complete rationale should be provided 
for any opinion(s) expressed.  If any 
opinion cannot be provided without 
resorting to speculation, then the 
examiner should state this in the 
examination report and explain why such 
opinion cannot be provided.

6.  Review the VA examination(s) after 
completion to ensure that all questions 
asked of the examiner(s) were answered to 
the extent possible.

7.  Thereafter, readjudicate the claims of 
service connection for an acquired 
psychiatric disability other than PTSD, to 
include anxiety, depression, and panic 
disorder, including as secondary to a 
service-connected disability, and for 
PTSD.  If the benefits sought on appeal 
remain denied, the appellant and his 
service representative should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

